DETAILED ACTION
Disposition of Claims
Claims 1-2, 11-18, and 20-30 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0276301A1, Published 09/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020 and 06/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to prevent disease associated with HCMV infection or a method to inhibit HCMV infection in a patient in need thereof, does not reasonably provide enablement for prevention of HCMV infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for preventing HCMV infection in a patient in need thereof, comprising the administration of an immunologically effective amount of an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and a TLR4 agonist or a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa.  The recitation of “preventing” a HCMV (human cytomegalovirus) infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a HCMV infection.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune response against wild-type viral challenge and inhibiting viral dissemination and/or spread, thus inhibiting symptomatic infection, viremia, and/or disease.  Therefore, while infection of a virus cannot necessarily be 
Working examples. No working example is disclosed in the specification that show prevention of all cells from infection from HCMV.  Viral challenge after inoculation was not examined, as only neutralization assays and immunogenic titers within the animal models was assessed (NB: HCMV is highly species specific, and while antibodies against HCMV antigens can be stimulated in non-human animals, viral challenge is not possible with HCMV as the virus fails to infect non-human animals.  Animal models for viral challenge must utilize the animal version of CMV for viral challenge studies.)
Guidance in the specification. The specification provides guidance towards methods of inhibiting infection from HCMV, or treatment/prevention of disease associated with HCMV infection, but does not provide guidance towards prevention of infection from HCMV.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the compositions and methods would be in preventing infection from any HCMV.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  

	

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claims 12 and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an immunogenic composition comprising: 
- an HCMV gB antigen; 
- an HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and 
- a Th1-inducing adjuvant.  
Further limitations on the immunogenic composition according to claim 1 are wherein said Th1-inducing adjuvant induces in mice a lower IgG1:IgG2a,c ratio, and/or a higher INF-y level, and/or a lower IL-5 level than MF59 in a composition comprising the same HCMV gB antigen and the same HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen (claim 2); wherein said HCMV gB antigen comprises one or several mutations at the endoproteolytic cleavage site (claim 11); wherein said HCMV gB antigen is a full length gB polypeptide, a full length gB polypeptide lacking at least a portion of the transmembrane domain, a full length gB polypeptide lacking all the transmembrane domain, a full length gB polypeptide lacking at least a portion of the intracellular domain, a full length gB polypeptide lacking all the intracellular domain, or a full length gB polypeptide lacking both the transmembrane domain and the intracellular domain (claim 12); wherein said HCMV gB antigen is gBdTm (claim 13); wherein in the said HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen, the gH antigen lacks at least a portion of the transmembrane domain (claim 14); wherein said gH comprises the ectodomain of the full length gH encoded by UL75 gene (claim 15); wherein the HCMV gB and the HCMV gH/gL/UL128/UL130/UL131 pentameric complex are the sole HCMV antigens (claim 16); 

Further limitations on the HCMV vaccine according to claim 17 are wherein said vaccine increases neutralizing antibody levels and/or persistence (claim 18); wherein in the said HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen, the gH antigen lacks all the transmembrane domain (claim 20); 
Claim 21 is drawn to an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL 128/UL130/UL 131 pentameric complex antigen; and a TLR4 agonist.  
Further limitations on the immunogenic composition of claim 21 are wherein said TLR4 agonist is in combination with a delivery system (claim 22); wherein the delivery system is selected from the group consisting of aqueous nanosuspension, calcium phosphate, liposomes, virosomes, ISCOMs, micro- and nanoparticles, and emulsions (claim 23); wherein said TLR-4 agonist is selected from the group consisting of: a lipopolysaccharide, a monophosphoryl lipid A (MPL), a 3-de-O-acylated monophosphoryl lipid A (3D- MPL), a glucopyranosyl lipid adjuvant (GLA), a second-generation Lipid Adjuvant (SLA), a phospholipid dimer connected by a noncarbohydrate backbone and an aminoalkyl glucosaminide phosphate, or a derivative thereof (claim 24); wherein TLR-4 agonist in combination with a delivery system is AS01 or AS02 (claim 25); wherein said TLR-4 agonist is GLA (CAS Number 1246298-63-4) TLR-4 agonist (claim 26).
Claim 27 is drawn to an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL 128/UL I 30/UL 13 1 pentameric complex antigen; and a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa; wherein said linear or branched polyacrylic acid polymer salt is PAA225000 (claim 28).  
Claim 29 is drawn to a method for preventing HCMV infection in a patient in need thereof, comprising the administration of an immunologically effective amount of an immunogenic composition comprising: an HCMV gB antigen; an HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and a TLR4 agonist or a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-18, 21-24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamond et. al. (US20150216965A1, Pub. 08/06/2015; Priority 07/27/2012; hereafter “Diamond”.)
The Prior Art
Diamond teaches an expression system for expressing a cytomegalovirus (CMV) UL128 complex (which comprises five HCMV proteins or fragments thereof, wherein the five proteins are UL128, UL130, UL131A, gL, and gH) from a bacterial artificial chromosome (BAC) construct, wherein the expression system may be within a vaccine composition that comprises an adjuvant and an additional HCMV protein or fragment thereof, such as gB (entire document; see abstract; ¶[0071].)  Diamond teaches the adjuvant may be the TLR3 ligand dsRNA, which induces a Th1-mediated immune response (¶[0050]).  The functional limitations of instant claims 2 and 18 do not impart any structural change on the compounds or compositions on which they depend, so if the structural limitation is taught by the art, the functional limitations would be inherent to those art-taught embodiments.  Diamond therefore teaches the limitations instant claims 1-2 and 16-18.  Diamond teaches additional adjuvants which may be used in the system, such as monophosphoryl lipid A (MPL), an adjuvant that is an emulsion and is a TLR4 ligand (¶[0050]; instant claims 21-24).  Diamond teaches the use of full-length and truncated versions of the glycoproteins, such as full-length and transmembrane-deleted gH (¶[0034]; Fig. 12; instant claims 14-15, 20).  Diamond teaches the use of gB-680, which appears to be a truncated version of gB (¶[0035]), and versions of gB which have the transmembrane (TM) and intracellular domains deleted (¶[0074]; instant claims 12-13).  Diamond teaches methods of producing the compositions (Example 1, ¶[0072-0081]) and methods of using said compositions to induce therapeutic or prophylactic immune responses in a subject in need thereof (reference claim 21; instant claims 29-30).  
Diamond therefore teaches every limitation of instant claims 1-2, 12-18, 21-24, and 29-30, and anticipates the instant invention.

Claim(s) 1-2, 15-18, 21-25, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellnitz et. al. (US20150359879A1; Pub. 12/17/2015; Priority 10/30/2012; hereafter “Wellnitz”.)
The Prior Art
Wellnitz teaches compositions which comprise three or more CMV surface proteins (abstract) wherein the CMV proteins may be from human cytomegalovirus (HCMV) and would include UL55 (gB), gH, gL, UL128, UL130, and UL131A (¶[0015]).  Wellnitz teaches the UL128 complex is known to be important for the viral infection of endothelial and epithelial cells, that gB was the major antigenic target of the only tested HCMV vaccines and provided partial protection when delivered with MF59 adjuvant, and that from the current state of knowledge different combinations of the CMV proteins are required to generate an efficient vaccine that stimulates a broad cellular and humoral immune response (¶[0006-0007]).  Wellnitz teaches the compositions of CMV proteins may comprise adjuvants, and would include AS01 and AS02 (¶[0018]; instant claims 1-2, 15-18, 21-25).  Wellnitz teaches methods of generating the compositions (Examples 1-6, ¶[0145-0161]; instant claim 30) as well as methods of using said compositions as therapeutic or prophylactic vaccines (abstract; ¶[0082][0135-0136]; instant claim 29).    
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond as applied to claims 1-2, 12-18, 21-24, and 29-30 above, or, in the alternative, over Wellnitz as applied to claims X above, and further in view of Bernstein et. al. (Bernstein DI, et. al. Vaccine. 2016 Jan 12;34(3):313-9. Epub 2015 Dec 2.; hereafter “Bernstein”.)
The Prior Art
The teachings of Wellnitz and Diamond have been set forth supra.  While both Wellnitz and Diamond refer to the vaccine trials using HCMV gB and MF59, neither go into detail about the specific construction of gB utilized in this trial, nor do either teach or suggest the use of a gB with one or more mutations at the endoproteolytic cleavage site.  
Bernstein notes the specific construction of gB utilized in the clinical trials has a mutation in the furin cleavage site to allow it to be propagated in, as well as secreted and isolated from, CHO cells (p. 318, rt. col., ¶1).  
Given the teachings of Bernstein, which teach the well-known gB clinical vaccine construct studied in the art at the time, one of skill in the art would have found it obvious to try and use a furin-mutated gB to prevent cleavage of the full-length while being grown and isolated for use as a subunit antigen.  One of skill in the art would be motivated to perform this simple substitution of one commonly utilized element with another, especially given that both Wellnitz and Diamond teach this gB protein vaccine and noted that one of its fallacies seemed to be in that gB did not account for all CMV neutralizing activity noted in CMV seropositive individuals, yet when one was vaccinated with gB it provided partial protection against subsequent CMV challenge.  It would be obvious for one of skill in the art to try the constructs of gB noted in the art, given the related teachings of Bernstein, Wellnitz, and Diamond, thus rendering the limitations of instant claim 11 obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Diamond or Wellnitz in order to utilize a CMV gB that had a mutated furin cleavage site, thereby allowing for easier expression and isolation of gB from an in vitro expression system.  One would have been motivated to do so, given the suggestion by Bernstein that the mutated gB was easily expressed and secreted from CHO cells.  There would have been a reasonable expectation of success, given the knowledge that the mutated gB was immunogenic in clinical trials, as taught by Bernstein.  Thus the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond as applied to claims 1-2, 12-18, 21-24, and 29-30 above, or, in the alternative, over Wellnitz as applied to claims X above, and further in view of Rigaut et. al. (US20170360923A1, Priority 06/17/2016, hereafter “Rigaut”.)
The applied reference has a common assignee (Sanofi Pasteur) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Prior Art
The teachings of Diamond and Wellnitz have been set forth supra.  While Diamond and Wellnitz teach the use of Th1-stimulating adjuvants in their CMV immunogenic compositions, neither teach the PAA adjuvants noted in the instant claims, namely PAA225000.  
Rignaut teaches the use of polyacrylic acid polymer adjuvants (abstract) that have a molecular weight (Mw) in the range of 350-650 kDa (¶[0052]), such as PAA225000 (Figs. 1-2).  Rignaut teaches said compositions are useful to enhance the immune response against HCMV antigens such as gB (¶[0255-0310]).  
Given the teachings of Rignaut, it would be obvious to determine if the PAA adjuvants would enhance the immunogenicity of other HCMV compositions, such as those taught by Diamond and Wellnitz.  Given that Diamond and Wellnitz suggest the use of Th1-inducing adjuvants in their instant claims 27-28 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Diamond or Wellnitz to use an adjuvant, such as a PAA adjuvant.  One would have been motivated to do so, given the suggestion by Rignaut that the PAA adjuvants enhanced the immunogenicity to the tested HCMV gB antigenic compositions.  There would have been a reasonable expectation of success, given the knowledge that Rignaut tested the PAA compositions and showed an increased immune response over the traditionally tested MF59 antigen, as taught by Rignaut, and also given the knowledge that the HCMV gB antigen+MF59 adjuvant alone was insufficient to induce protective immunity, as taught by Diamond and Wellnitz.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond as applied to claims 1-2, 12-18, 21-24, and 29-30 above, or, in the alternative, over Wellnitz as applied to claims X above, and further in view of Dubensky et. al. (US20150335733A1, Pub. 11/26/2015; hereafter “Dubensky”.)
The Prior Art
The teachings of Wellnitz and Diamond have been set forth supra.  While both Wellnitz and Diamond refer to the use of adjuvants with their HCMV antigenic compositions, and note the use of Th1-stimulating adjuvants such as MPL, neither specifically note the use of GLA (glucopyranosyl lipid A).
Dubensky teaches the use of the DSLP (disaccharide lipid phosphate) adjuvant GLA (¶[0127][0130-131]), a non-toxic lipid A (MPL)-related adjuvant that acts as a TLR4 agonist (¶[0124]).  Dubensky teaches GLA can be used in antigenic compositions for CMV antigens (¶[0072][0280]) such as UL128-UL150, gB, and gH, and other glycoproteins necessary for virus replication (¶[0078]).     
Given the teachings of Dubensky, it would be obvious to determine if the GLA adjuvants would enhance the immunogenicity of HCMV compositions, such as those taught by Diamond and Wellnitz.  instant claim 26 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Diamond or Wellnitz to use an adjuvant, such as a GLA adjuvant.  One would have been motivated to do so, given the suggestion by Dubensky that the GLA adjuvants were safer than the traditional MPL adjuvants.  There would have been a reasonable expectation of success, given the knowledge that Dubensky suggested the superior immunogenicity and safety of the GLA adjuvants, and also given the knowledge that the HCMV gB antigen+MF59 adjuvant alone was insufficient to induce protective immunity, as taught by Diamond and Wellnitz.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-18, 20-24, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-33 of U.S. Patent No. 10,XXX,XXX (recently allowed 17/071,817) in view of Haensler et. al. (Haensler J, et. al. Int J Pharm. 2015;486(1-2):99-111. Epub 2015 Mar 17.)  Both the instant claims and the ‘817 claims are drawn to immunogenic compositions comprising HCMV gB, the HCMV pentamer proteins (gH, gL, UL128, UL130, and UL131A), with an adjuvant that is Th1-inducing and is a TLR-4 agonist.  While the instant claims do not require the use of the E6020 adjuvant, this would be an obvious variation on the instant claims, given the teachings of Haensler.  Haensler teaches the use of E6020 in adjuvanting CMV gB compositions (entire document; see abstract.)  Given that the instant claims appear to be a genus that encompasses the claims of the ‘817 application, and given that the instant claims are specifically drawn towards the use of Th1-inducing adjuvants which are TLR-4 agonists, and given that the art teaches the use of the TLR-4 adjuvant with CMV subunit antigen vaccine compositions, the ‘817 claims would be an obvious variant of the instant claims.  


Conclusion
No claims are allowed.
and is listed below.
US20190321464A1
US20200157191A1
US20090104227

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648